Tueney, J.,
delivered the opinion of the Court.
The delivery by a debtor to his creditor, of a deed made to the debtor for land, upon the agreement and understanding between the debtor and creditor that the creditor .is to hold the deed as security or indemnity for debts due from the debtor or for which the creditor is bound as surety for the debtor, creates no lien or mortgage, legal or equitable, upon the land embraced in the deed.
A contrary holding would be a judicial repeal of our statutes of frauds and perjuries, making void, sales not evidenced by writing, of lands, tenements or hereditaments.
Affirm the decree, and remand the cause for the assignment of dower and account for rents and profits.